.,   AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                               Pagel of l



                                         UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                JUDGMENT IN A CRIMINAL CASE
                                          V.                                      (For Offenses Committed On or After November I, 1987)


                              Diego Tovar-Tovar                                   Case Number: 3:20-mj-20447

                                                                                  Gregory D Obenauer
                                                                                  Defendant's Attorney


     REGISTRATION NO. 7496 1298                                                                                  FILED
     THE DEFENDANT:
      IZI pleaded guilty to count(s) 1 of Complaint                                                            FEB 2 7 2020
      D was found guilty to count( s)                                                                    CLERK. U.S. DISTRICT COURT
                                                                                                      SOUTHERN DISTnn.,1 _,
        after a plea of not guilty.                                                                                              DEPUTY
                                                                                                     BY
        Accordingly, the defendantis adjudged guilty of such count(s), which i                       -· ·~ ,u~   1ouowmg ouense(s):
     Title & Section                    Nature of Offense                                                          Count Number(s)
     8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                1

      D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                    •    TIME SERVED                          G/_··_   ___,_)-"-C""'.1_ _ _ _ _ _     days

      IZI Assessment: $10 WAIVED                      IZI Fine: WAIVED
     IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.
     D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Thursday, February 27, 2020




                                                                               HONORABLE F. A. GOSSETT III
                                                                               UNITED STATES MAGISTRATE JUDGE



     Clerk's Office Copy                                                                                                     3:20-mj-20447
